Citation Nr: 0805634	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-41 514	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for fatigue, to include 
as secondary to diabetes mellitus.

4.  Entitlement to service connection for shortness of 
breath, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus. 

6.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to diabetes mellitus.

7.  Entitlement to service connection for tinea pedis and 
tinea capitus, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for headaches, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
October 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction of the veteran's claims file was later 
transferred to the Waco, Texas RO.

The issues of entitlement to service connection for 
hypertension, fatigue, shortness of breath, erectile 
dysfunction, peripheral neuropathy, tinea pedis and tinea 
capitus and headaches being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, he was 
exposed to an herbicide agent during service, when he flew 
into Vietnam.

2.  The veteran has a current diagnosis of type 2 diabetes 
mellitus.


CONCLUSION OF LAW

The veteran's type 2 diabetes mellitus is presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, need not be addressed at this time.  

Any error in providing notice in a timely fashion involving 
the downstream elements of rating and effective date is 
harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran 
was exposed to Agent Orange or another herbicide agent, 
service connection for certain conditions listed under 38 
C.F.R. § 3.309(e), including type 2 diabetes mellitus, will 
be presumed if the condition becomes manifest to a degree of 
10 percent disabling or more at any time after service.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962, to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

In the present case, the veteran's personnel records do not 
explicitly indicate that he served in the Republic of Vietnam 
during his period of service in the Air Force.  His records 
do show that he was stationed at an Air Force base in 
Thailand from July 1967 to June 1968 during the Vietnam Era, 
as defined above.  The veteran has stated that his duties 
required him to fly into the Republic of Vietnam on several 
occasions during this period of service.  The Board finds no 
evidence to the contrary and, affording the veteran the 
benefit of the doubt, concludes that he served in the 
Republic of Vietnam.  He is thus presumed to have been 
exposed to herbicides.

VA treatment records show the veteran was diagnosed as having 
type 2 diabetes in approximately May 2003.  As the veteran is 
presumed to have been exposed to herbicides during service 
and has been diagnosed as having type 2 diabetes, service 
connection for diabetes mellitus is established on a 
presumptive basis.  


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.


REMAND

As noted above, the Board has determined that service 
connection is warranted for diabetes mellitus.  The veteran 
is claiming numerous disorders secondary to his now-service-
connected diabetes mellitus, namely, hypertension, fatigue, 
shortness of breath, erectile dysfunction, peripheral 
neuropathy, tinea pedis and tinea capitus and headaches.  
Treatment records associated with the record include 
references to those conditions; however, the veteran has not 
been provided an examination with respect the possible 
relationship between those claimed disorders and the now-
service-connected diabetes.  The Board finds that an 
examination is necessary to decide the claims on appeal 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The latest VA medical records associated with the file are 
dated in November 2005.  There may be outstanding VA records 
relevant to the claims on appeal and those records should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 
C.F.R. § 3.159(c) (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
his claimed disabilities since 2005.  
After obtaining the information and 
appropriate authorization, attempt to 
obtain any identified records.

2.  Thereafter veteran should be afforded 
appropriate VA examinations to address the 
etiology of his claimed disabilities, 
namely, hypertension, fatigue, shortness 
of breath, erectile dysfunction, 
peripheral neuropathy, tinea pedis and 
tinea capitus and headaches and the 
possible relationship to his service-
connected diabetes mellitus.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination. 

Based upon a review of the claims folder, 
the examiner(s) should provide the 
following opinion as to each claimed 
disability:  

whether it is at least as likely as not (a 
50 percent probability or greater) that 
any diagnosed hypertension, fatigue, 
shortness of breath, erectile dysfunction, 
peripheral neuropathy, tinea pedis and 
tinea capitus and headaches is proximately 
due to or the result of the veteran's 
service-connected diabetes mellitus.  If 
the service-connected diabetes mellitus 
aggravated or contributed to or 
accelerated any of the claimed conditions, 
the examiner(s) should state to what 
extent, in terms of a percentage, it 
contributed as compared to the natural 
progress of the underlying condition 
itself.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


